Title: To James Madison from William Jarvis, 4 March 1808
From: Jarvis, William
To: Madison, James



Sir
4 March, 1808.

Two or three gun boats & some row boats attempted to enter the Tagus the last night covered by a frigate & Sloop of War, but being discovered they were foed by the Bougie, a Small Castle, on a spit of Sand, at the mouth of the harbour.  To take off the attention of the Castle from the boats & to Secure their retreat, the Sloop of War ed on the Castle, but in going about got aground & shortly after got off.  The boats got clear, with little or no injury to the Castle & it is supposed no great harm to them or the Ships.  Respectfully

Wm Jarvis

